DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 27, 2020.  Claims 1-11 are pending.  Claims 1 and 11 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claim 8 is objected to because of the following informalities:  on line 3, “identifie” should be replaced with - - identifies - -.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2018073173A to Izu et al. (hereinafter “Izu”).
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izu.
With respect to independent claims 1 and 11, Izu discloses a route determination unit configured to determine a photography route (see page 2:  The continuous shooting system is an example of a work system. The drone 1A or the like performs a predetermined work by autonomously flying along a predetermined route.); 
an instruction unit configured to instruct a first flying device to perform photography on the photography route (see page 2:  The drone 1A, etc. is started, photographed, and returned in response to an instruction from the base station 100 that can communicate with the drone 1A, etc., and the base station 100 is charged. When the drone 1A is shooting, the drones 1B and 1C are standing by at the base station 100.); and 
an identification unit configured to identify a stop position of the photography by the first flying device (see page 4: when the drone 1B arrives at the work position P1, it photographs the village 212. On the other hand, the drone 1A continues to shoot the village 212 while it is away from the work position P1, and stops receiving after receiving an instruction to stop shooting from the base station 100. While the drone 1A moves away from the work position P1, as it rises, the magnification of shooting by the camera 10a is increased so that the difference from the shot image at the work position P1 is reduced.), 
wherein when the identification unit has identified the stop position, the instruction unit is configured to instruct a second flying device, which is different from the first flying device, to start the photography on the photography route from the stop position (see page 3:  When the base station 100 receives the above information from the drone 1B, the base station 100 transmits an instruction to leave the work position P1 to the drone 1A, and transmits an instruction to enter the work position P1 to the drone 1B.).  
With respect to dependent claim 2, Izu discloses wherein the identification unit is configured to identify the stop position on the basis of stop position information representing the stop position acquired from the first flying device that has stopped the photography (see page 3:  The base station 100 employs the captured image of the drone 1B, and transmits an instruction to stop photographing to the unmanned aircraft 1A. Subsequently, the drone 1A returns to the base station 100 as indicated by an arrow Y1 in FIG.  On the other hand, the drone 1B as the second machine that has reached the preparation position P2 to replace the drone 1A first captures the work position P1 and recognizes the drone 1A in the image. Thereafter, when the drone 1B arrives at the work position P1, it photographs the village 212. On the other hand, the drone 1A continues to shoot the village 212 while it is away from the work position P1, and stops receiving after receiving an instruction to stop shooting from the base station 100. While the drone 1A moves away from the work position P1, as it rises, the magnification of shooting by the camera 10a is increased so that the difference from the shot image at the work position P1 is reduced.).  
With respect to dependent claim 3, Izu discloses wherein the identification unit is configured to acquire flight position information representing a position of the first flying device at predetermined time intervals and identify a position within a predetermined range from a position represented by the flight position information that has been-2- 4821-5369-5688.1acquired last as the stop position when the flight position information cannot be acquired for a predetermined time period or longer (see page 5:  The time Tc is substantially equal to the time for the drone 1A and the like to reciprocate between the work position P1 and the base station 100. The drone 1A stores the time Tc1 until it first arrives at the work position P1 from the base station 100, and transmits information indicating the time Tc1 to the base station 100. The base station 100 stores information indicating the time Tc1 in the storage unit 112. The base station 100 doubles the time Tc1 (Tc1 × 2), and further sets the time Tc1 as the time Tc. The total flight time Tmax of the drone 1A is known. The base station 100 adds the time from the time when the unmanned aircraft 1A started to obtain the accumulated time Tadd, and when the time obtained by subtracting the accumulated time Tadd from the total time Tmax becomes equal to or less than the time Tc, the base station 100 A start instruction is transmitted to the machine 1B.).  
With respect to dependent claim 4, Izu discloses wherein: the identification unit is configured to estimate a time at which the first flying device will stop the photography; and the instruction unit is configured to instruct the second flying device to start the photography before the time estimated by the identification unit (see page 3:  Is the remaining amount. The drone 1A actually measures and records the time T required for the drone 1A itself to arrive at the work position P1 from the base station 100 in the storage unit 52. The time until the drone 1B arrives at the work position P1 from the base station 100 is substantially equal to the time T described above.).  
With respect to dependent claim 5, Izu discloses wherein the instruction unit is configured to determine a departure time required for the second flying device to reach a flight position of the first flying device before the time estimated by the identification unit on the basis of a distance from a position of the second flying device to the flight position of the first flying device and notifies the second flying device of the determined departure time (see page 5: The difference between the second embodiment and the first embodiment is that the first and second machines are replaced when the flightable time of the first machine falls below the reference time. As the reference time, for example, the time required for the unmanned aircraft 1A, which is the first machine shooting at the work position P1, to wait for the arrival of the unmanned machine 1B, which is the second machine, and return to the base station 100 is slightly. This is a time Tc with a margin of. The time Tc is substantially equal to the time for the drone 1A and the like to reciprocate between the work position P1 and the base station 100. The drone 1A stores the time Tc1 until it first arrives at the work position P1 from the base station 100, and transmits information indicating the time Tc1 to the base station 100. The base station 100 stores information indicating the time Tc1 in the storage unit 112. The base station 100 doubles the time Tc1 (Tc1 × 2), and further sets the time Tc1 as the time Tc. The total flight time Tmax of the drone 1A is known. The base station 100 adds the time from the time when the unmanned aircraft 1A started to obtain the accumulated time Tadd, and when the time obtained by subtracting the accumulated time Tadd from the total time Tmax becomes equal to or less than the time Tc, the base station 100 A start instruction is transmitted to the machine 1B.).  
With respect to dependent claim 6, Izu discloses wherein the identification unit is configured to acquire the remaining amount of battery power of the first flying device and estimate a time at which the first flying device will stop the photography on the basis of electric power required for the first flying device to return to a predetermined position and the remaining amount of battery power (see pages 3-4:  Regarding the reference value of the remaining battery level, a case will be described in which the drone 1A is shooting at the work position P1 as the first machine, and the drone 1B as the second machine goes to the work position P1. The reference value is an appropriate margin for the amount of power W1 required for the unmanned aircraft 1A to wait for the arrival of the unmanned aircraft 1B and the amount of power W2 required for returning to the base station 100 after the replacement at the work position P1. Is the remaining amount. The drone 1A actually measures and records the time T required for the drone 1A itself to arrive at the work position P1 from the base station 100 in the storage unit 52. The time until the drone 1B arrives at the work position P1 from the base station 100 is substantially equal to the time T described above. During time T, the amount of power required for the drone 1A to stop in the air (hover) at the work position P1 can be predicted with reference to the actual power consumption immediately before. If the power consumption per unit time at the last air stop is Pb, the electric energy W1 = Pb × T.).  
With respect to dependent claim 7, Izu discloses wherein: the identification unit is configured to acquire the remaining amount of battery power of the first flying device; and when it is determined that the first flying device is allowed to end the photography on the basis of electric power required for the first flying device to return to a predetermined position and the remaining amount of battery power, the instruction unit is configured to instruct the first flying device to end the photography and instruct the second flying device to start the photography (see page 5:  Subsequently, the remaining battery level information is received from the drone 1A (step ST203), and if it is determined that the remaining battery level is equal to or less than the reference value (step ST204), the unmanned machine 1B, which is the second machine, is instructed to start ( Step ST205). Subsequently, upon receiving a report that the drone 1B has arrived at the preparation position P2 and that the image of the drone 1A located at the work position P1 has been recognized (step ST206), the drone 1A receives the report from the work position P1. Is sent to the unmanned aircraft 1B (step ST207). When the base station 100 receives arrival information from the drone 1B to the work position P1 (step ST208), the base station 100 transmits a feedback instruction to the drone 1A (step ST209).).  
With respect to dependent claim 8, Izu discloses wherein: the identification unit is configured to acquire state information representing a state of the first flying device and identifie a flight position of the first flying device at a point in time at which the state information is determined to represent a failure of the first flying device as the stop position; and when the identification unit determines that the state information represents the failure of the first flying device, the instruction unit is configured to instruct the first flying device to stop the photography and instruct the second flying device to start the photography (see page 4:  When the base station 100 receives information that the remaining battery level is below the reference value from the drone 1A, which is the first machine, by the replacement instruction program, the charging of the battery is completed. A start instruction is transmitted to a certain drone 1B. When receiving information from the drone 1B that it has arrived at the preparation position P2 and that the drone 1A has been recognized in the image of the work position P1, the drone 1A is instructed to leave the work position P1. The drone 1B is instructed to move to the work position P1.).  
With respect to dependent claim 9, Izu discloses wherein: the identification unit is configured to identify the stop position by acquiring a scheduled stop position, which is a position where the first flying device is scheduled to end the photography, from the first flying device; and the instruction unit is configured to instruct the second flying device to start the photography from the scheduled stop position when the identification unit has acquired the scheduled stop position (see page 3-4:  The drone 1A actually measures and records the time T required for the drone 1A itself to arrive at the work position P1 from the base station 100 in the storage unit 52. The time until the drone 1B arrives at the work position P1 from the base station 100 is substantially equal to the time T described above. During time T, the amount of power required for the drone 1A to stop in the air (hover) at the work position P1 can be predicted with reference to the actual power consumption immediately before. If the power consumption per unit time at the last air stop is Pb, the electric energy W1 = Pb × T. The amount of power W2 required until the drone 1A completes the switch with the drone 1B and returns to the base station 100 is the amount of power required for the power until the drone 1A itself arrives at the work position P1.).
With respect to dependent claim 10, Izu discloses wherein the route determination unit is configured to determine the photography route on the basis of externally acquired disaster information (see page 3: The inertial sensor unit 58 measures the position of the unmanned aircraft 1A and the like by accumulating the movement of the unmanned aircraft 1A and the like from the starting point by using, for example, an acceleration sensor and a gyro sensor. The position information of the drone 1A itself is used for determining the movement route and autonomous movement of the drone 1A, etc., and for associating the image data captured by the image processing unit 62 with the coordinates (position). use.  The storage unit 52 stores various data and programs necessary for autonomous movement, such as data indicating a movement plan for autonomous movement from the starting point to the target position, and information indicating the topography, shape, and structure position of the planned work area.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661